1                                                                      Honorable Thomas S. Zilly

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9
       PHILIPS ORAL HEALTHCARE, LLC,
10                                                     No. 2:18-cv-01032-TSZ
                               Plaintiff,
11                                                     ORDER GRANTING PLAINTIFF’S
                v.                                     MOTION FOR ALTERNATIVE
12                                                     SERVICE PURSUANT TO
       SHENZHEN SINCERE MOLD                           FED. R. CIV. P. 4(f)(3)
13     TECHNOLOGY CO., LTD;
       SHENZHEN VBATTY TECHNOLOGY
14     CO., LTD.; SHENZHEN HIGH SIDA
       TECHNOLOGY CO., LTD;
15     SHENZEHN HERSHELLY
       TECHNOLOGY CO., LTD.; and
16     ZHONGSHAN BESTCLEAN BRUSH
       CO., LTD.,
17
                               Defendants.
18

19          Having reviewed Plaintiff’s Motion, docket no. 13, for Alternative Service and its
20   supporting declarations and exhibits, the Court hereby finds that Plaintiff has demonstrated
21   that service on Defendants (1) via email delivery (using the same email addresses
22   Defendants used to sell allegedly infringing replacement toothbrush heads and
23   communicate with potential purchasers) and (2) via the “Contact Supplier” feature for each
24   Defendant’s Alibaba storefront, of a link to a secure website that will make available for
25   download PDF copies of the Summons and Complaint (in English and translated into
26


      ORDER GRANTING PLAINTIFF’S MOTION FOR
      ALTERNATIVE SERVICE – Page 1                                         1420 FIFTH AVENUE, SUITE 1400
      NO. 2:18-cv-01032-TSZ                                                  SEATTLE W ASHINGTON 98101
                                                                            T 206.516.3800 F 206.516.3888
1    simplified Chinese), together with all documents filed in support of Plaintiff’s motion for

2    this Order, is reasonably calculated to result in notice to the Defendants.

3           IT IS HEREBY ORDERED that, sufficient cause having been shown, Plaintiff’s

4    motion for alternative service by email and via Alibaba’s “Contact Supplier” feature is

5    granted, and service shall be made on Defendants and deemed effective as to Defendants by

6    the following means:

7               1. Delivery of an email message to Defendants using the email addresses set

8                   forth in Table 1 below, which are the same email addresses that Plaintiff’s

9                   agents used to communicate with and/or purchase the allegedly infringing

10                  replacement toothbrush heads from Defendants.

11              2. Delivery of an electronic communication to Defendants using the “Contact

12                  Supplier” feature on each Defendant’s Alibaba store, located at the links set

13                  forth in Table 2 below, which are the same links that Plaintiff’s agents used

14                  to communicate with and/or purchase the allegedly infringing replacement

15                  toothbrush heads from Defendants.

16          The email message and/or electronic communication via Alibaba shall be in English

17   and also translated into simplified Chinese. The email message and/or electronic

18   communication will notify each Defendant that a suit has been filed against it in the United

19   States District Court for the Western District of Washington and provide a link to a secure

20   website where each Defendant will be able to download Adobe PDF copies of this Order

21   together with the Summons and Complaint (in English and translated into simplified

22   Chinese), and all papers filed in support of Plaintiff’s motion seeking this Order. For

23   avoidance of doubt, only the email/Alibaba electronic communication informing

24   Defendants of this action, Summons, and Complaint need be translated into Simplified

25   Chinese. All other documents may be served in English only.

26


      ORDER GRANTING PLAINTIFF’S MOTION FOR
      ALTERNATIVE SERVICE – Page 2                                           1420 FIFTH AVENUE, SUITE 1400
      NO. 2:18-cv-01032-TSZ                                                    SEATTLE W ASHINGTON 98101
                                                                              T 206.516.3800 F 206.516.3888
1                                       TABLE 1

2    Defendant                     Email Address(es)
3    Shenzhen Sincere Mold         sales01@gnwish.com.cn
     Technology Co., Ltd.          sales02@gnwish.com
4    Shenzhen Vbatty Technology    sales01@szvbatty.com
     Co., Ltd.                     sales11@svbatty.com
5    Shenzhen High Sida            linda@highsida.com
     Technology Co., Ltd.
6
     Shenzhen Hershelly            601188694@qq.com
7    Technology Co., Ltd.          susan.218@hotmail.com
     Zhongshan BestClean Brush     N/A
8    Co., Ltd.
9                                       TABLE 2

10   Defendant                     Alibaba Storefront
     Shenzhen Sincere Mold         https://gnwish.en.alibaba.com/product/1887452759-
11
     Technology Co., Ltd.          221973661/HX6013_Electric_replaced_toothbrush_hea
12                                 ds_for_Philip.html?spm=a2700.8304367.prewdfa4cf.4.
                                   28bc3893uosm51
13   Shenzhen Vbatty Technology    https://www.alibaba.com/product-detail/Best-quality-
     Co., Ltd.                     sonic-replaceable-toothbrush-
14                                 head_60690236929.html?spm=a2700.7724856.201711
15                                 5.22.3a717e09ABWHNi
     Shenzhen High Sida            https://www.alibaba.com/product-detail/For-Philips-
16   Technology Co., Ltd.          Proresults-Toothbrush-Replacement-
                                   Heads_60469996918.html?spm=a2700.7724838.20171
17                                 15.11.330057ccdYUNJG&s=p
     Shenzhen Hershelly            https://hershelly.en.alibaba.com/
18
     Technology Co., Ltd.
19   Zhongshan BestClean Brush     https://zsbestclean.en.alibaba.com/?spm=a2700.details.
     Co., Ltd.                     shnsopsi9.1.13843f33h2u5GC
20

21        IT IS SO ORDERED.

22        DATED this 11th day of October, 2018.

23

24
                                                    A
                                                    Thomas S. Zilly
25                                                  United States District Judge
26


     ORDER GRANTING PLAINTIFF’S MOTION FOR
     ALTERNATIVE SERVICE – Page 3                                   1420 FIFTH AVENUE, SUITE 1400
     NO. 2:18-cv-01032-TSZ                                            SEATTLE W ASHINGTON 98101
                                                                     T 206.516.3800 F 206.516.3888
1         Presented by:

2         YARMUTH WILSDON PLLC

3         By: s/John H. Jamnback
          John H. Jamnback, WSBA No. 29872
4         1420 Fifth Avenue, Suite 1400
          Seattle, WA 98101
5         Telephone: 206.516.3800
6         Facsimile: 206.516.3888
          jjamnback@yarmuth.com
7
          FINNEGAN, HENDERSON, FARABOW,
8          GARRETT & DUNNER, LLP
          Mark Sommers (admitted pro hac vice)
9         901 New York Avenue, NW
          Washington, DC 20001
10        Telephone: 202.408.4000
          Facsimile: 202.408.4400
11        mark.sommers@finnegan.com
12
          FINNEGAN, HENDERSON, FARABOW,
13         GARRETT & DUNNER, LLP
          Morgan E. Smith (admitted pro hac vice)
14        3300 Hillview Avenue
          Palo Alto, CA 94304
15        Telephone: 650.849.6600
          Facsimile: 650.849.6666
16        morgan.smith@finnegan.com
17        Attorneys for Plaintiff
          Philips Oral Healthcare, LLC
18

19

20

21

22

23

24

25

26


           ORDER GRANTING PLAINTIFF’S MOTION FOR
           ALTERNATIVE SERVICE – Page 4             1420 FIFTH AVENUE, SUITE 1400
           NO. 2:18-cv-01032-TSZ                      SEATTLE W ASHINGTON 98101
                                                     T 206.516.3800 F 206.516.3888

     1064.01 sh090604 0/0/00
